                 Case 1:10-cv-05595-SDA Document 144-1 Filed 12/07/20 Page 1 of 6


Grindlinger, Glenn S.

From:                               Maimon Kirschenbaum
Sent:                               Thursday, May 14, 2020 1:09 PM
To:                                 Richmond, Carolyn D.
Subject:                            [EXT] FW: Capsolas v. Pasta Resources



Carolyn:

See below. There's about $49k. We'd like to issue two checks to the two individuals identified below and give the
remainder to Make the Road NY. Please confirm it's ok with y'all.

DMK

D. Maimon Kirschenbaum
Joseph & Kirschenbaum LLP
32 Broadway
Suite 601
NYC, NY 10004
Phone: (212) 688-5639

Fax: (212) 688-2548

This e-mail and any attachments are confidential and are intended solely for the use of the addressee(s). This
communication may contain material that is protected by the attorney-client privilege or other privileges or doctrines. If
you are not the addressee or an addressee's agent, you may not use, disseminate, forward, print, or copy this e-mail;
doing so may violate the addressee's rights. If you have received this e-mail in error, please notify us immediately.

IRS Circular 230 disclosure: Any tax advice contained in this communication (including any attachments or enclosures)
was not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal
Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter addressed in this
communication. (The foregoing disclaimer has been affixed pursuant to U.S. Treasury regulations governing tax
practitioners.)

From: Shethji, Pooja
Sent: Thursday, May 14, 2020 10:52 AM
To: Maimon Kirschenbaum                            ; Denise Schulman
Cc: Swartz, Justin M.
Subject: FW: Capsolas v. Pasta Resources

Hi Maimon, Denise,

Following up on our call just now, we’d like to first have initial checks reissued for the two class members who alerted us
to this (Bergaz and Florero) before the remainder is distributed to MRNY. Those details and the uncashed amount in the
fund are below.

Thanks!
Pooja

From: Bernie Osterlund
Sent: Monday, April 20, 2020 12:41 PM

                                                             1
                 Case 1:10-cv-05595-SDA Document 144-1 Filed 12/07/20 Page 2 of 6

To: Shethji, Pooja
Cc: Jeff Moore                       ; Patrick Passarella                        ; Tricia Solorzano
                                 Swartz, Justin M.
Subject: RE: Capsolas v. Pasta Resources - Check Reissued for Palemon Florero [IWOV-OGDMS.FID58519]

Pooja,

There remain 3 of the 7 checks that have not yet been cashed. All told, there are 472 uncashed checks totaling $49,107.

Mr. Bergaz was issued a check in 2012. Since he did not cash that check, he wasn’t eligible for a second distribution. His
initial check was sent to an address in New York City.

If you want to issue new checks to both Bergaz and Florero, let me know. The cost would remain at $1700.

Bernie


From: Shethji, Pooja
Sent: Monday, April 20, 2020 9:29 AM
To: Bernie Osterlund
Cc: Jeff Moore; Patrick Passarella; Tricia Solorzano; Swartz, Justin M.
Subject: RE: Capsolas v. Pasta Resources - Check Reissued for Palemon Florero [IWOV-OGDMS.FID58519]

Hi Bernie,

Apologies for not getting back to you earlier. We have two questions first.
   1. Would you please let us know whether the 7 uncashed checks you mentioned previously expired and what the
       total amount in the account is now?
   2. I recently heard from Juan Bergaz who moved to Florida in 2008 and may be in the same position as Palemon
       Florero. Would you please check your records about Mr. Bergaz? If he is eligible to have his check reissued, too,
       would that change the $1700 in costs you cited earlier?

I’m copying Justin here, as well.

Thanks,
Pooja

From: Bernie Osterlund
Sent: Monday, April 20, 2020 12:21 PM
To: Shethji, Pooja                               ; Yu, Stephanie
Cc: Jeff Moore                      ; Patrick Passarella                           ; Tricia Solorzano

Subject: RE: Capsolas v. Pasta Resources - Check Reissued for Palemon Florero [IWOV-OGDMS.FID58519]

Since I have not heard back from you on the below, should I assume that you no longer wish for his check to be re-
issued?

Bernie


From: Bernie Osterlund
Sent: Monday, March 23, 2020 10:22 AM
                                                            2
                 Case 1:10-cv-05595-SDA Document 144-1 Filed 12/07/20 Page 3 of 6
To: 'Shethji, Pooja'; 'Yu, Stephanie'
Cc: Jeff Moore; Patrick Passarella; Tricia Solorzano
Subject: RE: Capsolas v. Pasta Resources - Check Reissued for Palemon Florero [IWOV-OGDMS.FID58519]

Hi. I am following up on the below as I have not heard back from you. Did you want us to proceed with sending Mr.
Florero a new check? If so, do you approve to have KCC pay itself $1700 from uncashed funds?

Please advise.

Bernie

Bernella (Bernie) Osterlund
Director
KCC Class Action Services, LLC
P: 415-458-3678
M: 415-233-3631
www.kccllc.com




From: Bernie Osterlund
Sent: Friday, February 28, 2020 9:31 AM
To: 'Shethji, Pooja'; 'Yu, Stephanie'
Cc: Jeff Moore; Patrick Passarella; Tricia Solorzano
Subject: RE: Capsolas v. Pasta Resources - Check Reissued for Palemon Florero [IWOV-OGDMS.FID58519]

Pooja,

Mr. Florero’s settlement award was           . After taxes, his net check was         .

To re-distribute his check would cost $1,700. The annual tax filing accounts for the majority of these costs.

Let me know if you are ok with these costs, and that KCC could be paid out of uncashed funds. If so, I’ll go ahead and
talk to class counsel.

Bernie

Bernella (Bernie) Osterlund
Director
KCC Class Action Services, LLC
P: 415-458-3678
M: 415-233-3631
www.kccllc.com




From: Bernie Osterlund
Sent: Friday, February 21, 2020 2:25 PM
To: 'Shethji, Pooja'; Yu, Stephanie
Cc: Jeff Moore; Patrick Passarella; Tricia Solorzano
Subject: RE: Capsolas v. Pasta Resources - Check Reissued for Palemon Florero [IWOV-OGDMS.FID58519]

Pooja,


                                                             3
                 Case 1:10-cv-05595-SDA Document 144-1 Filed 12/07/20 Page 4 of 6

There are over 400 uncashed checks. All but 7 of them are past their stale date. Those 7 checks go stale on April 14th if
not cashed. So there will be money remaining in the QSF.

The Settlement Agreement allowed KCC to deduct their costs for the re-distribution from remaining funds. If you and
class counsel are willing to allow this again, we could run a one-off distribution for Mr. Florero. Before broaching this
with class counsel, I’ll get a cost estimate for running a one-off distribution so you know how much we’re talking about.

Bernie


From: Shethji, Pooja
Sent: Friday, February 21, 2020 1:41 PM
To: Bernie Osterlund; Yu, Stephanie
Cc: Jeff Moore; Patrick Passarella; Tricia Solorzano
Subject: RE: Capsolas v. Pasta Resources - Check Reissued for Palemon Florero [IWOV-OGDMS.FID58519]

Hi Bernie,

I understand that Mr. Florero left New York in 2010 and returned last year. Can his check not be reissued if he did not
cash the 2012 check?

Thanks,
Pooja




Pooja Shethji | Associate
601 Massachusetts Ave NW, Suite 200W | Washington, DC 20001
T 202-847-4400 | F 646-509-2012
                           | Bio




This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
Please consider the environment before printing this e-mail.
From: Bernie Osterlund                                   >
Sent: Friday, February 21, 2020 4:37 PM
To: Yu, Stephanie
Cc: Jeff Moore                        ; Patrick Passarella                       ; Tricia Solorzano
                                ; Shethji, Pooja
Subject: RE: Capsolas v. Pasta Resources - Check Reissued for Palemon Florero [IWOV-OGDMS.FID58519]

Stephanie,

In looking closer at this matter, class members who cashed their initial check from 2012 were issued a 2nd check last
year. Unfortunately, Mr. Florero did not cash his check from 2012.

                                                              4
                 Case 1:10-cv-05595-SDA Document 144-1 Filed 12/07/20 Page 5 of 6

His 2012 check was mailed to the address you show below. Only we have the city as Richmond Hill, NY. I googled the
zip code and it confirmed that the city associated with that zip code is Richmond Hill (which is in Queens County).

Bernie

Bernella (Bernie) Osterlund
Director
KCC Class Action Services, LLC
P: 415-458-3678
M: 415-233-3631
www.kccllc.com



From: Yu, Stephanie
Sent: Friday, February 21, 2020 1:13 PM
To: Bernie Osterlund
Cc: Jeff Moore; Patrick Passarella; Tricia Solorzano; Shethji, Pooja
Subject: RE: Capsolas v. Pasta Resources - Check Reissued for Palemon Florero [IWOV-OGDMS.FID58519]

Thank you for taking the time to talk to me, Bernie!

The class member who is looking to get his check reissued is Palemon Florero. His address is:




Please let me know if you encounter any issues.

I’m cc’ing Pooja Shethji, the attorney, so she is aware.


Best,
Stephanie




Stephanie Yu | Litigation Operations Coordinator
685 Third Ave 25th Floor | New York, NY 10017
T 212-245-1000 | F 646-509-2060
syu@outtengolden.com




This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
Please consider the environment before printing this e-mail.
From: Bernie Osterlund
Sent: Friday, February 21, 2020 4:07 PM
                                                              5
                Case 1:10-cv-05595-SDA Document 144-1 Filed 12/07/20 Page 6 of 6

To: Yu, Stephanie
Cc: Jeff Moore                         ; Patrick Passarella                      ; Tricia Solorzano

Subject: Capsolas v. Pasta Resources

Stephanie,

It was nice talking to you today. Please send me the name of the class member who wants their check re-issued. I’ll
check their records to make sure his/her check is eligible to be re-issued and status you back.

I’ll have an accounting of the fund prepared and send to you early next week.

Please feel free to reach out to me at any time.

Bernie

Bernella (Bernie) Osterlund
Director
KCC Class Action Services, LLC
P: 415-458-3678
M: 415-233-3631
www.kccllc.com

******************************************************************************
Please visit the following website to read the KCC legal notice:
http://www.kccllc.com/Email-Disclaimer/
******************************************************************************




                                                              6
